                      Case 2:16-cv-01538-NVW Document 141 Filed 10/18/19 Page 1 of 4




                 1    GIBSON, DUNN & CRUTCHER LLP                   FENNEMORE CRAIG, P.C.
                      Theodore B. Olson (admitted pro hac vice)     Timothy Berg (No. 004170)
                 2    Matthew D. McGill (admitted pro hac vice)     Emily Ward (No. 029963)
                      1050 Connecticut Avenue, N.W.                 Brett Gilmore (No. 034598)
                 3    Washington, DC 20036-5306                     2394 E. Camelback Road, Suite 600
                      Telephone: 202-887-3680                       Phoenix, AZ 85016-3429
                 4    Email: tolson@gibsondunn.com                  Telephone: 602-916-5000
                      Email: mmcgill@gibsondunn.com                 Email: tberg@fclaw.com
                 5                                                  Email: eward@fclaw.com
                      OFFICE OF THE GOVERNOR                        Email: bgilmore@fclaw.com
                 6    Anni Foster (No. 023643)
                      1700 W. Washington St.                        Attorneys for Defendant
                 7    Phoenix, AZ 85007                             Governor Douglas A. Ducey
                      Telephone: 602-542-4331
                 8    Email: afoster@az.gov
                 9    Attorneys for Defendant
                      Governor Douglas A. Ducey
            10
            11
                                              UNITED STATES DISTRICT COURT
            12                                    DISTRICT OF ARIZONA
            13        Michael Pierce,
            14                          Plaintiff,
            15                                                     No. CV-16-01538-PHX-NVW
                            v.
            16                                                     DEFENDANT GOVERNOR
                      Douglas A. Ducey, in his capacity as         DOUGLAS A. DUCEY’S
            17        Governor of the State of Arizona,            NOTICE OF APPEAL

            18                          Defendant.

            19
            20             Please take notice that Defendant Douglas A. Ducey, the Governor of Arizona,
            21       hereby appeals to the United States Court of Appeals for the Ninth Circuit from a final
            22       judgment entered in the United States District Court for the District of Arizona on
            23       September 30, 2019 (ECF No. 139), and all preceding rulings that are intertwined with the
            24       final judgment or are otherwise necessary to ensure meaningful review, including, without
            25
            26
GIBSON, DUNN &
CRUTCHER LLP
                      Case 2:16-cv-01538-NVW Document 141 Filed 10/18/19 Page 2 of 4




                 1   limitation, the Orders denying Defendants’ motions to dismiss (ECF Nos. 113, 136), and
                 2   the Order granting Plaintiff’s motion for entry of final judgment (ECF No. 138).
                 3
                 4    DATED:       October 18, 2019                   GIBSON, DUNN & CRUTCHER LLP
                 5
                                                                      By: Matthew D. McGill
                 6                                                        Matthew D. McGill
                                                                          Theodore B. Olson
                 7
                                                                      OFFICE OF GOVERNOR
                 8                                                    DOUGLAS A. DUCEY
                                                                         Anni Foster
                 9
                                                                      FENNEMORE CRAIG, P.C.
            10                                                           Timothy Berg
                                                                         Emily Ward
            11                                                           Brett Gilmore
            12                                                        Attorneys for Defendant
                                                                      Governor Douglas A. Ducey
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
GIBSON, DUNN &
CRUTCHER LLP

                                                                -2-
                      Case 2:16-cv-01538-NVW Document 141 Filed 10/18/19 Page 3 of 4




                 1                            REPRESENTATION STATEMENT
                 2         Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rules 12-2

                 3   and 3-2(b), undersigned counsel states as follows:      Gibson, Dunn & Crutcher LLP

                 4   represents Douglas A. Ducey, the Governor of Arizona, the Defendant and Appellant in the

                 5   above-captioned action. Below is a list that shows all of the parties to the action and

                 6   identifies their counsel by name, email address, firm, mailing address, and telephone

                 7   number. Fed. R. App. P. 12(b); Circuit Rule 12-2, 3-2(b).

                 8
                 9
                      DATED:       October 18, 2019                   GIBSON, DUNN & CRUTCHER LLP
            10
            11                                                        By: Matthew D. McGill
                                                                         Matthew D. McGill
            12
                                                                        Attorney for Defendant
            13                                                          Governor Douglas A. Ducey
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
GIBSON, DUNN &
CRUTCHER LLP

                                                                -3-
                      Case 2:16-cv-01538-NVW Document 141 Filed 10/18/19 Page 4 of 4




                 1                      LIST OF PARTIES AND THEIR COUNSEL
                 2   Attorneys for Plaintiff Michael Pierce:
                 3   GORDON REES SCULLY MANSUKHANI, LLP
                     Andrew S. Jacob
                 4   ajacob@grsm.com
                     111 W. Monroe Street, Suite 1600
                 5   Phoenix, AZ 85003
                     Telephone: 602-794-2495
                 6
                     Attorneys for Defendant Douglas A. Ducey:
                 7
                     GIBSON, DUNN & CRUTCHER LLP
                 8   Theodore B. Olson
                     tolson@gibsondunn.com
                 9   Matthew D. McGill
                     mmcgill@gibsondunn.com
            10       1050 Connecticut Avenue, N.W.
                     Washington, DC 20036-5306
            11       Telephone: 202-887-3680
            12       OFFICE OF THE GOVERNOR
                     Anni Foster
            13       afoster@az.gov
                     1700 W. Washington St.
            14       Phoenix, AZ 85007
                     Telephone: 602-542-4331
            15
                     FENNEMORE CRAIG, P.C.
            16       Timothy Berg
                     tberg@fclaw.com
            17       Emily Ward
                     eward@fclaw.com
            18       Brett Gilmore
                     bgilmore@fclaw.com
            19       2394 E. Camelback Road, Suite 600
                     Phoenix, AZ 85016-3429
            20       Telephone: 602-916-5000
            21
            22
            23
            24
            25
            26
GIBSON, DUNN &
CRUTCHER LLP

                                                               -4-
